Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 2–23 have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 12 and 17 are objected to because of the following informalities:
In claims 12 and 17, there appears to be a typographical error “one or more point” in lines 1–2 of each claim.  
Appropriate correction is required.

Note re: 35 USC § 112
Applicant’s amendments to claims 13–22 alter the scope of the claims such that no current limitations of those claims appear to require interpretation under 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 2–23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claim 2, the limitations “the client device selects the at least one visitor device” and “inviting the at least one visitor device to the selected location based on the selection [of the at least on visitor device] by the client device” are not described in the specification.  The Examiner has reviewed the portions of the specification cited by applicant as allegedly providing support for the amended limitations (Remarks 9), as well as the remainder of the specification.  However, the specification fails to describe a client device selecting “at least one visitor device” or inviting the selected visitor device to a user “based on the selection by the client device.”  The specification describes visitors inviting other visitors generally (¶29) and automatically inviting new visitors when a different visitor “enters the session and chooses a geolocation” (¶60).  However, these are different from and do not provide adequate description of a client device selecting a “visitor device” or inviting the visitor device to a location “based on the selection by the client device.”

Claims 13 and 23 contain substantially identical limitations and are rejected under the same rationale as claim 2.  All claims not individually rejected are rejected by virtue of their dependency from claims 2, 13, or 23. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 2–23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–24 of copending Application No. 16/828,810 (reference application) in view of Dawson (US 2011/0055727). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2–24 of the ‘880 application teach storing and transferring VR data sets used to generate a VR representation of a selected location, generating paths and displaying the paths within a VR representation, but does not specifically teach inviting visitors to locations within the virtual universe, a feature known in the art as shown by Dawson. Combining the teachings of Dawson with claims 2–24 of the ‘880 application mirrors the rationale set forth below with respect to the rejection under § 103.
The Examiner believes the relationship between the claims is apparent, so a detailed mapping has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2–23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of U.S. Patent Nos. 10,216,738 , 10,356,215 , 10,599,707 and 10,474,711 , claim 12 of U.S. Patent No. 9,521,368 , and claim 5 of U.S. Patent No. 9,838,506 in view of Hagenbuch further in view of Dawson (US 2011/0055727).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of each of U.S. Patent Nos. 10,216,738 , 10,356,215 , 10,599,707 and 10,474,711 , claim 12 of U.S. Patent No. 9,521,368 , and claim 5 of U.S. Patent No. 9,838,506 teaches storing and transferring VR data sets used to generate a VR representation of a selected location.  As discussed below, Hagenbuch teaches identifying connection points in the VR data set, defining one or more connection paths, and displaying the defined commotion paths, as well as all limitations set forth in the dependent claims.  Hagenbuch is a substantially identical VR system to the present invention, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to identify and display connection points/paths as described by Hagenbuch to the visitor to permit selection of a new destination in the virtual universe.  Dawson teaches inviting visitors to locations within the virtual universe and the rationale for combining Dawson mirrors the rationale set forth below with respect to the rejection under § 103.
The Examiner believes the relationship between the claims is apparent, so a detailed mapping has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2–23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch et al. (US 7,298,378) in view of Dawson et al. (US 2011/0055727).

With regard to claim 2, Hagenbuch discloses a method for dynamic path generation in a virtual reality (VR) universe, the method comprising: 
storing a plurality of VR data sets at a VR server (VR data servers store VR data and VRR records are stored at the network database; both elements are part of a VR data set)(4:57–64; 5:21–22), each VR data set defining a VR representation of a location within a virtual universe (VR data includes a representation of a point)(4:57–58; 5:44–48); 
transferring one of the VR data sets associated with a selected location from the VR data server to a client device  using a network address (VR browser obtains VRR records and also uses VR browser uses the network address of the VR data server to request a data set representing a selected point)(6:36–39; 6:53–61); 
wherein the client device generates a VR representation of the selected location based on the transferred VR data set (VR browser uses the VR data file to initialize a VR presentation)(6:58–61); 
identifying that the transferred VR data set specifies one or more points associated with the selected location (VRR records include for each point include a connection data set specifying adjacent points)(8:41–45), wherein the points include a location of at least one visitor device within the virtual universe (visitors may be at one of the points in the virtual universe)(fig. 10; 9:13–27);
dynamically defining one or more paths within the virtual universe, each path connecting the selected location to at least one of the points (connection paths are dynamic paths generated from the active/selected point to adjacent points)(8:26–34), the dynamically defined paths including a visitor path between the selected location and the location of at least one visitor device in the virtual universe (event path is dynamically generated from a visitor location to another location in the universe)(9:13–27); and 
providing a display of the defined paths within the virtual universe to the client device (available paths are displayed on the map)(8:45–48).

Dawson discloses a similar system for navigation in a virtual world (Abstract).  Dawson discloses one visitor in the virtual world selecting a recipient visitor and inviting the recipient to join the inviting visitor at a location in the virtual world (¶33).  This would have been an advantageous addition to the system disclosed by Hagenbuch since it would have allowed users to identify other users that may be interested in a particular location and invite those users to join the inviting user, helping users to connect with each other and learn of locations of interest in the virtual world.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to permit visitors to invite other visitors to a particular location to help users to connect with each other and learn of locations of interest in the virtual world.

With regard to claim 3, Hagenbuch further discloses the points correspond to locations within the virtual universe (points correspond to locations in the universe)(7:20–25), and further comprising generating a list of the locations corresponding to the points (adjacent points are identified and presented to the user as available paths)(8:45–48).

With regard to claim 4, Hagenbuch further discloses iteratively retrieving one or more VR data sets for one or more additional points as a user of the client device requests a move from the selected location to another selected location within the virtual universe (new data sets are retrieved as the user requests moves through to an adjacent point)(8:45–52).

With regard to claim 5, Hagenbuch further discloses dynamically updating the list of locations based on the move (after a request to move is received, new records are retrieved to allow display of the next VR presentation and updated available paths)(8:45–52).

With regard to claim 6, Hagenbuch further discloses removing one or more points from the VR data set associated with the selected location (connection points may be removed from the data set)(8:63–65; 9:6–8).

With regard to claim 7, Hagenbuch further discloses providing the list of locations to the client device for storage (location list is in the VRR record retrieved by the client)(6:30-39; 8:41–43).

With regard to claim 8, Hagenbuch further discloses storing the list of locations at the VR server (location list is in the VRR record stored in the network database)(¶21–22; 8:41–45). Note that the network database may be on the same machine as the VR server (4:65–67).

With regard to claim 9, Hagenbuch further discloses receiving a selection of a new location from the list of locations (visitors may request to move to an adjacent point)(8:49–52).

With regard to claim 10, Hagenbuch further discloses generating an updated VR representation based on a VR data set associated with a new location indicated by the selection (upon receiving a request to move, a new VR presentation is generated and displayed to the visitor)(8:49–52).

With regard to claim 11, Hagenbuch further discloses the transferred VR data set includes a direction to one of the points from the selected location (connection data set includes points and directions to each point)(8:43–45).

With regard to claim 12, Hagenbuch further discloses adding one or more points to the VR data set associated with the selected location (points may be added to the connection set)(8:58–9:2).

Claims 13–23 are rejected under the same rationale as claims 2–12, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419